DETAILED ACTION
1. Applicant's response, filed 28 June 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 2-4, 11, and 13-30 are cancelled.
Claims 1, 5-10, 12, and 31-41 are currently pending and under examination herein.
Claims 1, 5-10, 12, and 31-41 are rejected.

Information Disclosure Statement
4. The Information Disclosure Statements filed on 10 June 2021 and 19 July 2021 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered in full. A copy of each IDS is included with this Office Action.

Drawings
5. The objections to the drawings are withdrawn in view of the amendments to the specification filed 28 June 2021. The drawings filed 4 October 2017 are accepted.  

Claim Rejections - 35 USC § 112
6. The rejection of claims 1, 5-10, 12 and 31-41 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 28 June 2021. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. Claims 1, 5-6, 8, 10, 12, and 31-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urdea et al. (US 2008/0057590 A1; 26 November 2018 IDS Document; previously cited). Any newly recited portions herein are necessitated by claim amendment. This italicized text corresponds to the instant claim limitations.
With respect to claim 1, Urdea et al. discloses a method of providing biomarkers of arteriovascular events, including heart failure events, that when used in combinations of three or more can be used to assess the risk of subjects, who are not currently experience an arteriovascular event, to experience said arteriovascular events and to select or modify therapies or treatments for the subjects at risk (paras. [0012]-[0013], [0015], [0020], [0088], [0118], [0120]; A method for determining the risk of developing heart failure within a specific time period in a subject not diagnosed or presenting with heart failure and treating the subject). Urdea et al. discloses that method includes inputting amounts of Arterioriskmarker analytes and non-analyte clinical parameters, which include hypertension, smoking, the level of ST2, age, BMI and diabetes status, into a single measurement or index using a model or algorithm that includes linear combinations of values for each marker and that the number of markers that are (a) providing a set of factors relating to the subject's health comprising: presence or absence of hypertension in the subject, smoking or non-smoking behavior of the subject, serum level of soluble ST2 in the subject, age of the subject, body mass index of the subject, and presence or absence of diabetes in the subject; (b) determining a separate point value for each of the provided factors in (a); (c) adding the separate point values for each of the provided factors in (b) together to yield a total points value). Urdea et al. discloses comparing the determined risk level to a reference value derived from a population of subjects who are not presenting with heart failure to identify the likelihood that the subject will develop an arteriovascular event at a specific period in the future (paras. [0110], [0123]-[0125], [0126], [0128]-[0132], [0149]-[0150], [0156]-[0157], [0215], [0222]; (d) determining the subject's risk of developing heart failure within a specific time period by correlating the total points value in (c) with a value on a predictor scale of risk of developing heart failure within the specific time period based on the set of factors obtained from a population of subjects not diagnosed or presenting with heart failure; and (e) comparing the determined risk of developing heart failure within the specific time period to a predetermined risk value; (f) identifying a subject whose determined risk of developing heart failure within the specific time period is elevated as compared to the predetermined risk value).  Urdea et al. discloses that the subject is then treated with one or more arteriovascular disease modulating drugs that include an anti- inflammatory agent, an anti-thrombotic agent, an anti-platelet agent, a fibrinolytic agent, a lipid- reducing agent, a direct thrombin inhibitor, a glycoprotein IIb/IIIa receptor inhibitor, a calcium channel blocker, a beta-adrenergic receptor blocker, a cyclooxygenase-2 inhibitor, and a renin- angiotensin-aldosterone system (RAAS) inhibitor (paras. [0020], [0131], [0160]-[0179]; (g) administering a treatment for reducing the risk of developing heart failure to the identified subject, wherein the treatment is selected from the group consisting of: an anti- inflammatory agent, an anti-thrombotic agent, an anti-platelet agent, a fibrinolytic agent, a lipid- reducing agent, a direct thrombin inhibitor, a glycoprotein IIb/IIIa receptor inhibitor, a calcium channel blocker, a beta-adrenergic receptor blocker, a cyclooxygenase-2 inhibitor, and a renin- angiotensin-aldosterone system (RAAS) inhibitor). 
Regarding claim 5, Urdea et al. discloses obtaining the information on the markers from a data array present in population screening records on health-care related data managements systems (para. [0153]; wherein the providing in (a) comprises obtaining the set of factors from the subject's recorded clinical information).
Concerning claim 6, Urdea et al. discloses that obtaining the measurements of the biomarkers can be implemented in a computer program (para. [0154]; wherein the obtaining is performed through a computer software program).
Pertaining to claim 8, Urdea et al. discloses measuring the amount of one or more of the Arterioriskmarkers (paras. [0012]-[0016], [0102], [0126], [0150]; determining one or more of the set of factors in (a) in the subject.
As to claim 10, Urdea et al. discloses that the resulting evaluation of risk in the method can be implemented in a computer program (para. [0154]; wherein one or more of the determining in (b), the adding in (c), and the determining in (d) is performed using a software program).
With respect to claim 12, Urdea et al. discloses that the resulting evaluation of risk in the method can be implemented in a computer program (para. [0154]; wherein one or both of the comparing in (e) and the identifying in (f) are performed using a software program).
Regarding claim 31, Urdea et al. discloses that the subject is then treated with one or more arteriovascular disease modulating drugs that include an anti- inflammatory agent (paras. wherein step (g) comprises administering an anti- inflammatory agent).
Concerning claim 32, Urdea et al. discloses that the subject is then treated with one or more arteriovascular disease modulating drugs that include an anti-thrombotic agent (paras. [0020], [0131], [0160], [0166]; wherein step (g) comprises administering an anti- thrombotic agent).
Pertaining to claim 33, Urdea et al. discloses that the subject is then treated with one or more arteriovascular disease modulating drugs that include an anti-platelet agent (paras. [0020], [0131], [0160], [0167]; wherein step (g) comprises administering an anti- platelet agent).
As to claim 34, Urdea et al. discloses that the subject is then treated with one or more arteriovascular disease modulating drugs that include a fibrinolytic agent, a lipid- reducing agent, a direct thrombin inhibitor (paras. [0020], [0131], [0160], [0166]; wherein step (g) comprises administering a fibrinolytic agent).
With respect to claim 35, Urdea et al. discloses that the subject is then treated with one or more arteriovascular disease modulating drugs that include a lipid- reducing agent (paras. [0020], [0131], [0160], [0165] wherein step (g) comprises administering a lipid- reducing agent).
Regarding claim 36, Urdea et al. discloses that the subject is then treated with one or more arteriovascular disease modulating drugs that include a direct thrombin inhibitor (paras. [0020], [0131], [0160], [0169]; wherein step (g) comprises administering a direct thrombin inhibitor).
Concerning claim 37, Urdea et al. discloses that the subject is then treated with one or more arteriovascular disease modulating drugs that include a glycoprotein IIb/IIIa receptor inhibitor (paras. [0020], [0131], [0160], [0170]; wherein step (g) comprises administering a glycoprotein Ilb/IIa receptor inhibitor).
Pertaining to claim 38, Urdea et al. discloses that the subject is then treated with one or more arteriovascular disease modulating drugs that include a calcium channel blocker (paras. wherein step (g) comprises administering a calcium channel blocker).
As to claim 39, Urdea et al. discloses that the subject is then treated with one or more arteriovascular disease modulating drugs that include a beta-adrenergic receptor blocker (paras. [0020], [0131], [0160], [0172]; wherein step (g) comprises administering a beta- adrenergic receptor blocker).
Regarding claim 40, Urdea et al. discloses that the subject is then treated with one or more arteriovascular disease modulating drugs that include a cyclooxygenase-2 inhibitor (paras. [0020], [0131], [0160], [0173]; wherein step (g) comprises administering a cyclooxygenase-2 inhibitor).
Concerning 41, Urdea et al. discloses that the subject is then treated with one or more arteriovascular disease modulating drugs that include a renin- angiotensin-aldosterone system (RAAS) inhibitor (paras. [0020], [0131], [0160], [0175]-[0177]; wherein step (g) comprises administering a renin- angiotensin-al dosterone system (RAAS) inhibitor).

Response to Arguments
Applicant's arguments filed 28 June 2021 have been fully considered but they are not persuasive.
8. Applicant asserts that Urdea does not disclose with any specificity the set of six factors recited in step (a) of amended claim 1 (pg. 7, para. 4 of Applicant’s Remarks). Specifically, Applicant asserts that Urdea discloses a total of 1,023 different “Arterioriskmarkers” and any combination of 6 factors would result in tens of thousands of different combinations of six factors and using at least one “Core Marker I” or “Core Marker II” and amended claim 1 does not include the use of any of the Core Markers I or Core Markers II described in Urdea (pg. 7, para. 4 of Applicant’s Remarks). This argument is not persuasive.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

9. Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Urdea et al. (US 2008/0057590 A1; 26 November 2018 IDS Document; previously cited) in view of Fey et al. (US 2002/0038227 A1; previously cited). This argument is not persuasive.
Pertaining to claims 7 and 9, Urdea et al. discloses a method of providing biomarkers of arteriovascular events, including heart failure events, that when used in combinations of three or more can be used to assess the risk of subjects, who are not currently experience an arteriovascular event, to experience said arteriovascular events and to select or modify therapies or treatments for the subjects at risk (paras. [0012]-[0013], [0015], [0020], [0088], [0118], [0120]). Urdea et al. discloses that method includes inputting amounts of Arterioriskmarker analytes and non-analyte clinical parameters, which include hypertension, smoking, the level of ST2, age, BMI and diabetes status, into a single measurement or index using a model or algorithm that includes linear combinations of values for each marker and that the number of markers that are combined can be any number included in ranges between one and 1023, and includes two to ten markers (Table 2, and paras. [0012]-[0016], [0020], [0094]-[0095], [0100], [0110], [0156], [0222], [0254]-[0261]; [0311]). Therefore, there is at least one embodiment of Urdea et al. encompasses using only 6 markers that are hypertension, smoking, the level of ST2, age, BMI and diabetes status. Urdea et al. discloses comparing the determined risk level to a reference value derived from a population of subjects who are not presenting with heart failure to identify the likelihood that the subject will develop an arteriovascular event at a specific period in the future (paras. [0110], [0123]-[0125], [0126], [0128]-[0132], [0149]-[0150], [0156]-[0157], [0215], [0222]).  Urdea et al. discloses that the subject is then treated with one or 
Urdea et al. is silent to wherein the providing step in (a) comprises the manual entry of the set of factors into a website interface or software program in claim 7 and recording the subject’s determined risk into the subject’s medical file or record in claim 9. However, these limitations were known in the art at the time of the effective filing date of the invention.
As to claims 7 and 9, Fey et al. discloses a health-care related data management system that includes inputting into the system manually health screening test data and also receiving screening data directly from screening devices (para. [0049]).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Urdea et al. discloses obtaining data from health-related data management systems, including the system disclosed in Fey et al. Therefore, one of ordinary skill in the art would have been motivated to utilize the health-care related system taught by Fey et al. to obtain the data for the risk evaluation method taught by Urdea et al. because Urdea et al. discloses utilizing that exact system to obtain the data. Furthermore, it would have been obvious to then subsequently return the results of the risk screening analysis performed by Urdea et al. as output to the system of Fey et al. to keep all of the records for all health screenings for the subject in a single database.  Furthermore, one of ordinary skill in the art would predict that the system taught by Fey et al. prima facie obvious.

Response to Arguments
Applicant's arguments filed 28 June 2021 have been fully considered but they are not persuasive.
10. Applicant asserts that the claimed method provides an unexpected technical improvement over the methods described in Urdea because Figure 7 of the instant disclosure demonstrates a p value of <0.0001 and the methods of Urdea only show p values of greater than 0.0001 (pg. 8, para. 2 of Applicant’s Remarks). This argument is not persuasive.
While Applicant points to Figure 7 of the instant disclosure as evidence of unexpected results achieved by the claimed invention, it is noted that Figure 7 provides results for the combination of the six markers using a very specific set of coefficients for combining each of the factors using a specific model for the combination. However, the instant claims only require generically determining a separate point value for each of the provided factors and adding those separate point values. Therefore, the instant claims recite a broader range of possible combinations and methods for determining point values than disclosed in the cited evidence. While the evidence provided shows unexpected results for the specific coefficients and model recited in Figure 7, the cited evidence does not show that the unexpected results would occur over the entire claimed range. As such, the unexpected results are not commensurate in scope with the claimed invention (see MPEP 716.02(d)). It is suggested to amend the claims to be commensurate in scope with the embodiment that demonstrates unexpected to results to overcome the outstanding prior art rejections as there is not an indication in Urdea et al. that teaches the specific coefficients and model recited in Figure 7.

11. Applicant asserts that Urdea does not disclose with any specificity the set of six factors recited in step (a) of amended claim 1 (pg. 8, para. 3 to pg. 9, para. 2 of Applicant’s Remarks). Specifically, Applicant asserts that Urdea discloses a total of 1,023 different “Arterioriskmarkers” and any combination of 6 factors would result in tens of thousands of different combinations of six factors and using at least one “Core Marker I” or “Core Marker II” and amended claim 1 does not include the use of any of the Core Markers I or Core Markers II described in Urdea (pg. 8, para. 3 to pg. 9, para. 4 of Applicant’s Remarks). Applicant also asserts that there would not be a reasonable expectation of success that the combination of six factors could be used to accurate determine the risk of developing heart failure (pg. 9, para. 5 to pg. 10, para. 2 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, Urdea et al. discloses that method includes inputting amounts of Arterioriskmarker analytes and non-analyte clinical parameters, which include hypertension, smoking, the level of ST2, age, BMI and diabetes status, into a single measurement or index using a model or algorithm that includes linear combinations of values for each marker and that the number of markers that are combined can be any number included in ranges between one and 1023, and includes two to ten markers (Table 2, and paras. [0012]-[0016], [0020], [0094]-[0095], [0100], [0110], [0156], [0222], [0254]-[0261]; [0311]). Therefore, there is at least one embodiment of Urdea et al. encompasses using only 6 markers that are hypertension, smoking, the level of ST2, age, BMI and diabetes status. Furthermore, Urdea et al. discloses that a feature of the invention is that diagnostic or prognostic information lost due to removing one marker can often be replaced through substituted with one or more other markers by increasing the panel size (para. [0201]). Therefore, there is no requirement that the invention of Urdea et al. can only be practiced with one of Core Markers I or II, but rather it is a feature of the invention that substitution of any marker can be part of the invention. Furthermore, this teaching in para. [0201] provides evidence as to why there would be a reasonable expectation of success for the 6 claimed biomarkers because Urdea et al. specifically teaches that a feature of the invention is to be able to replace or substitute markers to replace any diagnostic or prognostic information lost by removal of another marker and that overall performance and accuracy can be improved by additional biomarkers (para. [0201]). 

Conclusion
12. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

E-mail Communications Authorization
13. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631